DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-9, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bielek (US 20170226877) in view of Gier (US 20140348660).
Regarding claim 1, Bielek discloses A turbine stage (Figure 1, item 10) comprising: an array of airfoils spaced apart circumferentially to define a flow passage therebetween for channeling a working medium (Figure 2, paragraph 0022), the airfoils extending radially outward from an inner endwall located at a hub side thereof (Figure 2, item 212), wherein an axial position 0% CaxID is defined as a leading edge position of the airfoils on the inner endwall in an axial direction of the stage (Figure 2, item 208 at the inner endwall 212), and an axial position 100% CaxID is defined as a trailing edge position of the airfoils on the inner endwall in the axial direction of the stage from an upstream side to a downstream side (Figure 2, item 210 at the inner endwall 212) wherein, at any given axial position, 0% pitchID is defined as a first position on the inner endwall at a pressure side surface of a first airfoil (Figure 2, item 206 at the radially inner endwall 212), and 100% pitchID is defined as a second position on the inner endwall at a suction side surface of a circumferentially adjacent second airfoil (Figure 2, item 204 at the radially inner endwall 212. Paragraph 0022 describes that there is a circumferential array of nozzles, so there would be adjacent vanes on both sides), which faces the first position at the pressure side surface of the first airfoil in a circumferential direction of the stage wherein the inner endwall is inclined at an angle to an engine axis such that the flow passage is divergent from the upstream side to the downstream side (Figure 2 shows the inner and outer endwalls both being angled relative to the engine centerline and being divergent from the upstream to the downstream side), wherein the inner endwall comprises a frustoconical inner surface (Annotated Figure 3 shows an inner endwall (Annotated Figure 3, item 212)with a frustoconical shape), and the frustoconical inner surface and the bulge cooperating to define the entire inner endwall (The size limitations of the entire inner endwall are not specifically designated. Because of this, only the inner endwall portion adjacent the vane 202 is being considered the entire inner endwall, which is shown to be frustoconical along its entire surface. Further, Figure 2 item 212 shows the endwall being a dedicated piece for the individual vane, meaning the individual piece is being considered to be the entire endwall and the limitations are met). However, Bielek does not explicitly disclose that the inner endwall is non-axisymmetric about the engine axis comprising a mid-passage bulge located between the first and second airfoils, the bulge having a peak at a position between 20-60% CaxID and at a position between 30-70% pitchID.

 
    PNG
    media_image1.png
    612
    658
    media_image1.png
    Greyscale

Annotated Figure 3
Regarding claim 2, Bielek in view of Gier teaches that the peak of the bulge is located at a position between 30-50% CaxID. Gier paragraph 0039 describes that the rib (Paragraph 0036 
Regarding claim 3, Bielek in view of Gier teaches that the peak of the bulge is located at a position between 40-60% PitchID. Gier paragraph 0037 describes that the rib of 0037 is central. The central location of the rib was previously described as specifically being centrally between the two circumferentially adjacent blades (Par. 0032), meaning that the peak is located at approximately 50% PitchID (with some tolerance on either side as Figure 4 shows the rib (22) having a circumferential thickness), which falls within the range.
Regarding claim 5, Bielek in view of Gier teaches the limitations of claim 1 but does not explicitly teach that the peak of the bulge has a height in the range of 3-8% of an axial chord length measured normal to a nominal surface of the inner endwall. However, Gier notes that the height of the elevation can have varying amounts to influence the flow in the flow directions (Par. 0009). Because the contouring itself provides the benefits described in claim 1 above by varying the flow along the endwall, the height of the bulge is a result effective variable where the result is the flow variation and resultant flow benefits (see above) provided by such a flow variation. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the height in the range of 3-8% of the axial chord length, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 
Regarding claim 6, Bielek in view of Gier teaches the bulge is spaced form the suction side surface of the second airfoil (Gier Fig. 4 shows that the bulge is spaced from both airfoils).
Regarding claim 8, Bielek in view of Gier teaches an outer endwall located at a tip side of the array of airfoils (Figure 2, item 212 showing the radially outer platform) wherein an axial position 0% CaxOD is defined as a leading edge position of the airfoils on the outer endwall in the axial direction of the stage (Figure 2, item 208 at the top platform surface), and an axial position 100% CaxOD is defined as a trailing edge position of the airfoils on the outer endwall in the axial direction of the stage from the upstream side to the downstream side (Figure 2, item 210 at the radially outer platform surface), wherein, at any given axial position, 0% pitchOD is defined as a first position on the outer endwall at the pressure side surface of the first airfoil (Figure 2, item 206 at the radially outward platform surface), and 100% pitchOD is defined as a second position on the outer endwall at the suction side surface of the second airfoil (Figure 2, item 204 at the radially outward platform surface), which faces the first position at the pressure side surface of the first airfoil in the circumferential direction of the stage wherein the outer endwall is inclined at an angle to the engine axis such that the flow passage is divergent from the upstream side to the downstream side (Figure 3 shows the angle relative to the engine centerline) and wherein the outer endwall is non-axisymmetric about the engine axis comprising a mid-passage depression located between the first and second airfoils (Figures 2 and 3, item 218). However, the combination of Bielek in view of Gier as described above does not explicitly teach having the desired contouring on both the inner and outer endwalls and as such does not explicitly teach the depression having a bottom point at a position between 20-60% CaxID and at a position between 30-70% pitchID, the depression is spaced from the pressure side surface of the first airfoil. Gier teaches that the endwall contouring can be used on both the radially inner and outer endwalls (Figure 2) and that the inner and outer sidewall contourings can be constructed identically or differently (Par. 0029). Gier teaches a contouring that with a depression (Figure 6, item 58) spaced from the pressure side surface of the first airfoil (Figure 6 shows the depression 58 spaced from the pressure surface 8). Gier further teaches that the depression has a bottom point at a position between 20-60% CaxID. Gier Paragraph 0051 describes the depressions extending from 20-40% of the blade width downstream to the axial end, meaning they extend from 20-100% CaxID and that the bottom point could be in the range of 20-60% CaxID. Further, overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of the CaxID range that corresponds to the claimed range. See MPEP 2144.05, which states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”. Gier also teaches that the bottom point is at a position between 30-70% PitchID. Paragraph 0048 states that the two ribs have an identical distance from each other and from their respective adjacent blades, meaning that the trough 58 is in a range between 33 and 66% CaxID, as those are the centerlines of each rib assuming no thickness. Because 33-66% falls within 30-70% PitchID, Gier teaches the limitation. Because Bielek already discloses a contour on the outer surface and Dier teaches that the interior and exterior contours can be used simultaneously (see Figure 2) and that the different contours can be used simultaneously (Par. 0029), the outer contour embodiment of Figure 6 of Gier would provide predictable results if used as the outer surface contour in combination with the embodiment of Bielek in view of Gier described in claim 1. Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 
Regarding claim 9, Bielek in view of Gier teaches that the depression is spaced from the pressure side surface of the first airfoil (Gier Figure 6, item 58 shows the depression spaced from both surfaces).
Regarding claim 12, Bielek in view of Gier teaches that the array of airfoils is part of a row of stationary turbine vanes (Bielek Figures 2 and 3 item 202 show a vane).
Regarding claim 13, Bielek in view of Gier teaches that the array of airfoils is part of a row of rotating turbine blades (Bielek Figure 4 shows that 202 can be a rotating blade).

Claims 7, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bielek (US 20170226877) in view of Gier (US 20140348660) as applied to claims 1, 8, and 8, respectively above, and further in view of Bhaumik (US 20170130596).
Regarding claim 7, Bielek in view of Gier teaches the limitations of claim 1 as set forth in the above 103 rejection. However, it does not explicitly teach that the angle of inclination of the inner endwall is in the range of 5-25 degrees. Bielek in view of Gier and Bhaumik are analogous prior art because both describe turbine vanes with angled endwalls. Bhaumik teaches the angle of inclination of the inner surface being between 3.7 and 5.7 degrees (see Paragraph 0022 and the discussion of α1 in Figure 2, these numbers are normalized for clarity, as the angle is an absolute value), which overlaps with the range of 5-25 degrees. Overlapping ranges are prima facie 
Regarding claim 10, Bielek in view of Gier teaches the limitations of claim 8 as set forth in the above 103 rejection. However, it does not explicitly teach that the inner endwall inclination is a shallower angle than the outer endwall inclination. Bielek in view of Gier and Bhaumik are analogous prior art because both describe turbine vanes with angled endwalls. Bhaumik teaches the inner endwall angle being shallower than the outer endwall angle. Paragraph 0023 states that θ1 is between 14.9 and 16.9 degrees while Paragraph 0022 states that α1 is between the range of 3.7 and 5.7 degrees, meaning that the outer wall angle is greater than the inner wall angle. Bielek does not choose an angle for either the inner or outer turbine endwalls, so one of ordinary skill in the art would have to determine angles to use for the system. Because both Bielek and Bhaumik have inner and outer endwall angles, the angles of Bhaumik would provide predictable results in the system of Bielek in view of Gier. Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the angle of Bhaumik 
Regarding claim 11, Bielek in view of Gier teaches the limitations of claim 8 as set forth in the above 103 rejection. However, it does not explicitly teach that the angle of inclination of the outer endwall is in the range of 10-45 degrees. Bielek in view of Gier and Bhaumik are analogous prior art because both describe turbine vanes with angled endwalls. Bhaumik teaches the angle of inclination of the inner surface being between 14.9 and 16.9 degrees (see Paragraph 0023 and the discussion of θ1 in Figure 2, these numbers are normalized for clarity, as the angle is an absolute value), which lies within the range of 10-45 degrees. Because every value suggested in Bhaumik lie within the larger range of the claimed limitations, Bhaumik teaches the angle being within the range. Bielek does not choose an angle for the outer surface of the turbine endwall, so one of ordinary skill in the art would have to determine an angle to use for the system. Because both Bielek and Bhaumik have inner endwall angles, the angle of Bhaumik would provide predictable results in the system of Bielek in view of Gier. Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the angle of Bhaumik for the system of Bielek in view of Gier because combining prior art elements according to known methods is obvious with predictable results. See MPEP 2143(I)(A).

Response to Arguments
Applicant's arguments filed 16 December 2021 have been fully considered but they are not persuasive. As can be seen from the updated rejections presented above, the examiner does not consider the amendments made to overcome the previously presented prior art. Specifically, the entire inner endwall of Bielek can be considered just the portion adjacent the vane, which .



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C RIBADENEYRA whose telephone number is (469)295-9164. The examiner can normally be reached Mon-Fri 9:00-5:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEODORE C RIBADENEYRA/            Examiner, Art Unit 3745                                                                                                                                                                                            

/J. Todd Newton, Esq./            Primary Examiner, Art Unit 3745                                                                                                                                                                                            	2/24/2022